Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/26/19 is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The use of “and/or” is indefinite as it does not clearly define the limits of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 11-12, 16-17, 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyman et al. (US 2014/0163515) (“Hyman”).
Hyman discloses: A device assembly and method for securing a catheter to the skin of a patient, the device comprising- a lock retainer 220 (Figs. 7, 11c) configured to be 
Hyman further comprising- a flexible planar body 100 on which the lock retainer is disposed; the flexible planar body is a first flexible planar body and further comprising a second 302 flexible planar body on which the passive retainer is disposed. (Fig. 11c)
the first flexible planar body comprises an access channel 224 for receiving at least part of a catheter tube and terminating in an opening for accommodating at least part of the catheter tube. (Fig. 7)
the flexible planar body comprises a proximal part on which the lock retainer is disposed, and the passive retainer is disposed distally from the proximal part (Fig. 11c)
the passive retainer includes one of an interference fit retainer, a friction fit retainer, a hook, a pin, a moulded living spring, a resilient channel, and wherein the passive retainer is T-shaped. (Fig. 11c)
the lock retainer includes one of a lock, a clamp, and a fastener. (Fig. 7)
The flexible planar body 108 comprises a silicone, silicone-like material and polyurethane; is bilaterally flexible (Fig. 7, [0078])
At least one reinforcing finger 228 (Fig. 7) disposed on the planar body, the lock retainer and/or the passive retainer.
Fig. 11c shows an additional passive retainer (on 302, the two retainers are adjacent to each other) (plurality of passive retainers—claim 19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 13, 15, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hyman.
The invention as substantially claimed was disclosed in the embodiment of Figs. 7 and 11c; however, other embodiments of Hyman teach further elements of the catheter securement device.  
The embodiment of Figs. 14a-d teach an antimicrobial patch disposed in the opening, the antimicrobial patch configured to be disposed at the insertion site. [0099]. Also, this embodiment teaches a transparent cover (could be considered a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEANNA K HALL/Primary Examiner, Art Unit 3783